COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  GLENN C. VINYARD JR.,                           §
                                                                  No. 08-19-00169-CR
                      Appellant,                  §
                                                                     Appeal from the
  v.                                              §
                                                                   142nd District Court
                                                  §
  THE STATE OF TEXAS,                                           of Midland County, Texas
                                                  §
                      Appellee.                                      (TC# CR50477)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in a portion

of the trial court’s judgment. We therefore modify the trial court’s judgment to include the

following language:

       “Court costs recoverable from Defendant under the terms of this judgment shall not include

costs for the preparation of the reporter’s record, since Defendant was indigent at or near the time

of conviction. Furthermore, per the Eastland Court of Appeals’ decision in King v. State, No. 11-

17-00179-CR, 2019 WL 3023513, at *5 (Tex.App. – Eastland July 11, 2019, pet. filed) (mem. op.,

not designated for publication), any time payment fee may only be constitutionally enforced

against Defendant up to the amount of $2.50, absent any further decision from the Texas Court of
Criminal Appeals to the contrary.”

       We therefore modify the trial court’s judgment to include the above-referenced language,

and affirm the judgment of the court below, as modified. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2